Citation Nr: 1746111	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-41 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for status post repair of retinal tear in right eye.  

2.  Entitlement to an increased disability rating in excess of 30 percent for migraine headaches.  

3.  Entitlement to an increased disability rating in excess of 10 percent for internal derangement of left knee, status post left knee meniscectomy.  

4.  Entitlement to an increased disability rating in excess of 10 percent for internal derangement of right knee, status post right knee arthroscopy with lateral meniscal repair.  

5.  Entitlement to an increased disability rating in excess of 10 percent for lumbar strain with trace degenerative changes of the thoracic spine (claimed as low back pain and right upper back pain).  

6.  Entitlement to an increased disability rating in excess of 10 percent for internal derangement, right (dominant) shoulder, status post arthroscopic repair of Bankart tear and SLAP lesions and DJD.  

7.  Entitlement to a compensable disability rating for left shoulder strain.    


REPRESENTATION

Appellant represented by:	Kara J. Mahoney, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2001 to May 2002 and from September 2002 to July 2005.  

These matters come to the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Los Angeles, California.  


FINDING OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, the Veteran's attorney indicated that he wished to withdraw all pending claims on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of all pending claims on appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In September 2017, prior to the promulgation of a decision in the appeal, the Veteran's attorney indicated that the Veteran wished to withdraw all pending claims on appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


